Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
STATEMENT OF REASONS FOR ALLOWANCE
	The prior art cited herein fails to disclose a system for transferring geothermal heat, comprising: a thermal material; a chamber below a ground surface in a thermal pool; a first well shaft, the first well shaft; a second well shaft, the second well shaft extending from the ground surface to the chamber, the second well shaft having a smaller diameter on a ground surface end than a chamber end of the second well shaft; a circulating system configured to apply a force to the thermal material for circulating the thermal material through the first well shaft, the chamber, the second well shaft and into the production facility.  The closest reference is the primary reference from the previous rejection, US 2010/0258265 (Karanikas), that discloses all the claimed subject matter (note the 102(b) rejection dated 01 February 2021) except for the specific diameter shape as amended in the amendment dated 23 April 2021.  It would not have been obvious to modify Karanikas to come up with the claimed invention without impermissible hindsight reconstruction.








Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
5/12/2021